DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 5 last paragraph through page 6 first full paragraph, filed 07/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teken (US20150035186 – previously of record).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US20070076040 – previously of record) in view of Teken (US20150035186 – previously of record).

In reference to claims 1, 6, and 7:
Shang discloses a method of calibrating a print head of a printing system (abstract), comprising:
applying voltage to the print head to effect a dispensing of liquid material from the print head (para 0021);
receiving, directly from a sensor, a signal correlative to a change in an amount of liquid in the print head (paras 0023, 0043-0044); and
varying said voltage responsively to said signal (para 0037).
Furthermore, it is the Examiner’s position that a person having ordinary skill in the art would realize that the amount of ink discharged would equal a change in ink amount in the printhead. Shang does not disclose wherein the signal is received directly from a sensor within the print head (claim 1), wherein said sensor is a liquid level sensor (claim 6), or wherein the liquid level sensor is a multi-level sensor having at least two sensing elements at a fixed height different therebetween (claim 7). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Teken teaches a control method for a print head of a print system (abstract). Teken further discloses the use of a plurality of liquid-level sensors at fixed height differences within a print head to determine the ink volume (Figs. 2A-2C and related description). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the print head integrated liquid-level sensors of Teken because all of the claimed elements were known in the prior art and the combination yields predictable results, e.g. the volume is measured using a known sensor setup.

In reference to claim 3:
In addition to the discussion of claim 1, above, Shang further discloses wherein the print head comprises a plurality of nozzles for dispensing said liquid material, wherein said voltage is applied individually to each of said nozzles, and wherein the method comprises detecting variations in dispensing capability among said nozzles (para 0018-0019).

In reference to claim 4:
In addition to the discussion of claim 3, above, Shang further discloses wherein said detecting said variations in said dispensing capability is by comparing said change in said amount of liquid in the print head among individual nozzles (para 0021).

In reference to claim 5:
In addition to the discussion of claim 3, above, Shang further discloses wherein said detecting said variations in said dispensing capability is by comparing said change in said amount of liquid in the print head among groups of nozzles (para 0043).

In reference to claim 9:
In addition to the discussion of claim 1, above, Shang further discloses wherein said variation of said voltage is according to at least one of a calibration curve and a look up table  (para 0037, 0044).

In reference to claim 10:
In addition to the discussion of claim 1, above, Shang further discloses wherein the printing system is a two-dimensional printing system (Fig. 1).

In reference to claim 11:
In addition to the discussion of claim 1, above, modified Shang does not specifically disclose wherein the printing system is a three-dimensional printing system. However, it is the Examiner’s first position that it is unclear what specific structure is required of “a three-dimensional printing system” beyond that disclosed in Shang. Specifically, a standard ink jet printer will function as a three-dimensional printing system if the inkjet process is repeated a plurality of times over the same pattern. 
Alternatively, Shang further discloses that the printheads are piezoelectric elements (para 0028). Modified Shang does not specifically teach wherein the printing system is a three-dimensional printing system. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Teken discloses a three dimensional piezoelectric based inkjet printer with a material level sensor (para 0067). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the three dimensional capability of Teken into the method of modified Shang because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the piezoelectric system is calibrated for different voltages and produces three dimensional objects.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teken (US20150035186 – previously of record) in view of Shang.
Teken discloses a method of printing an object (para 0030), 
the method comprising receiving printing data describing the object, printing of the object by a printing system based on said printing data (paras 0076-0077, 0130) which utilizes piezoelectric inkjet technology (para 0067).
Teken further discloses the use of a plurality of liquid-level sensors within a print head to determine the ink volume (Figs. 2A-2C and related description).
Teken does not disclose executing the method according to claim 1 at least once, wherein said dispensing said liquid material is executed based on said printing data to form part of the object. However, this is taught by Shang.
Shang discloses a method of calibrating a print head of a printing system (abstract), comprising: applying voltage to the print head to effect a dispensing of liquid material from the print head (para 0021); receiving, directly from a sensor, a signal correlative to a change in an amount of liquid in the print head (para 0023); and varying said voltage responsively to said signal (para 0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Teken with the calibration method of Shang in order to compensate for differently sized drops at a given firing pulse voltage (para 0008).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang and Teken as applied to claim 1, above, and further in view of Atsuyuki (JPH0615843A).

In addition to the discussion of claim 1, above, modified Shang does not teach wherein said sensor is a pressure sensor. However, this is taught by Atsuyuki. Atsuyuki teaches a method of measuring the level of an ink cartridge (para 0020). Atsuyuki further teaches wherein the ink level detection sensor is a pressure sensor (para 0020). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the level sensor of modified Shang with the pressure sensor of Atsuyuki in order to obtain a method which allowed a user to prepare a spare cartridge, increasing efficiency (para 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742